In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 15‐2088 and 15‐3658 
WINE  &  CANVAS  DEVELOPMENT,  LLC,  ANTHONY  SCOTT, 
TAMARA MCCRACKEN, AND DONALD MCCRACKEN, 
                                   Plaintiffs‐Appellants, 

                                                    v. 

CHRISTOPHER  MUYLLE,  THEODORE  WEISSER,  YN  CANVAS  LLC 
D/B/A  ART  UNCORKED,  ART  UNCORKED,  LLC,  AND  WEISSER 
MANAGEMENT GROUP, LLC, 
                                     Defendants‐Appellees. 
                                 ____________________ 

                Appeals from the United States District Court for 
             the Southern District of Indiana, Indianapolis Division. 
                  No. 11‐cv‐01598 — Tanya Walton Pratt, Judge. 
                                  ____________________ 

     ARGUED NOVEMBER 9, 2016 — DECIDED AUGUST 17, 2017 
                 ____________________ 

   Before BAUER and KANNE, Circuit Judges, and FEINERMAN, 
District Judge.* 



                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                      No. 15‐2088 

    FEINERMAN,  District  Judge.  Wine  and  Canvas  Develop‐
ment, LLC, Anthony Scott, Tamara McCracken, and Donald 
McCracken sued Christopher Muylle, Theodore Weisser, YN 
Canvas  CA,  LLC, Art Uncorked LLC, and Weisser Manage‐
ment Group LLC, bringing federal trademark and state law 
claims. Muylle brought several counterclaims, including one 
for  abuse  of  process  under  Indiana  law.  Weisser  defaulted, 
and it appears that Weisser and Muylle were the only mem‐
bers of the defendant LLCs, so practically speaking the case 
ultimately  amounted  to  Plaintiffs  against  Muylle.  Pretrial 
motions disposed of much of the case, and the jury found for 
Muylle  on  Plaintiffs’  trademark  infringement  and  false  des‐
ignation  of  origin  claims  and  on  Muylle’s  abuse  of  process 
counterclaim. Plaintiffs appeal, and we affirm. 
                          I. Background 
     Wine  &  Canvas  is  a  business  that  specializes  in  hosting 
events  colloquially  known  as  “painting  nights.”  These  are 
social evenings where patrons, following a teacher’s instruc‐
tions, create a painting while enjoying wine and other adult 
beverages. Wine & Canvas operated locations in Indianapo‐
lis, Bloomington, and Oklahoma City. 
   In  2008,  Muylle  befriended  Scott,  who  was  already  ac‐
quainted  with  Weisser.  They  discussed  a  franchise  arrange‐
ment  under  which  Muylle  and  Weisser  would  move  from 
Indiana to San Francisco to open a Wine & Canvas operation 
there. Muylle and Weisser signed a license agreement on be‐
half of their entity, YN Canvas CA, LLC. 
    On August  10,  2011,  Muylle  and  Weisser  launched  their 
Wine & Canvas location in San Francisco. Tamara McCrack‐
en  and  Scott  were  present  at  the  launch,  and  McCracken 
No. 15‐2088                                                          3 

taught the first class that day. McCracken also worked with 
Muylle and Weisser to approve paintings they would use at 
their  events.  Plaintiffs  lent  additional  support  by  giving 
company email addresses to Muylle and Weisser and by ad‐
vertising the San Francisco operation on the Wine & Canvas 
website. 
   Disagreements  soon  arose  over  how  the  San  Francisco 
operation  would  be  structured  and  what  degree  of  owner‐
ship  Plaintiffs  would  hold.  These  disagreements  continued 
without  resolution.  Finally,  on  November  18,  2011,  Muylle 
and  Weisser  gave  notice  that  they  were  terminating  the  li‐
cense  agreement.  At  that  point,  they  changed  the  name  of 
the business to “Art Uncorked” and ceased using the Wine & 
Canvas name or other marks. 
    On November 28, 2011, Plaintiffs filed a complaint in In‐
diana state court alleging trademark infringement under the 
Lanham  Act,  15  U.S.C.  § 1051  et  seq.,  and  other  claims.  De‐
fendants  timely  removed  the  suit  to  federal  court,  and 
Muylle answered and filed several counterclaims. His initial 
counterclaims invoked California franchise law, but he later 
added federal trademark cancellation and Indiana law abuse 
of process counterclaims. 
     From the beginning, the proceedings were slow‐moving, 
principally  due  to  the  conduct  of  Plaintiffs  and  their  attor‐
neys. Plaintiffs failed to serve written discovery responses on 
their  initial  due  date,  March  20,  2013.  They  then  failed  to 
meet  the extended deadline of  May 1, 2013,  leading  Muylle 
to  file  a  motion  to  compel,  which  was  granted. After  Plain‐
tiffs  failed  to  respond  by  early  June,  the  district  court  im‐
posed  sanctions  and  ordered  them  to  serve  their  responses 
by June 14, 2013, a deadline that later was extended to June 
4                                                         No. 15‐2088 

17.  Plaintiffs  served  woefully  incomplete  responses  on  June 
17  at  11:55  p.m.,  and  “final”  responses  at  4:10  a.m.  the  next 
day. Muylle asserted that the “final” responses were not only 
late, but also incomplete because they did not itemize Plain‐
tiffs’  damages,  and  he  moved  for  further  sanctions.  Citing 
the  responses’  tardiness  and  also  their  incompleteness,  the 
magistrate  judge  recommended  sanctions  in  the  amount  of 
$2,156, the costs to Muylle of filing the sanctions motion, and 
the  district  court  adopted  the  recommendation.  By  the  end 
of the case, Plaintiffs had been sanctioned three times. Sum‐
marizing their conduct, the district court observed that they 
had  “flooded  the  Court  with  filings  …  and  …  filed  numer‐
ous  claims  that  the  court  has  found  to  be  without  merit.” 
2014 WL 4053928, at *15 (S.D. Ind. Aug. 15, 2014). 
     Meanwhile,  the  district  court  dismissed  the  California 
franchise law counterclaims, and both sides then moved for 
summary  judgment.  The  court  granted  Plaintiffs  summary 
judgment  on  Muylle’s  trademark  cancellation  counterclaim, 
but  his  abuse  of  process  counterclaim  survived.  The  court 
granted summary judgment to Muylle on most of Plaintiffs’ 
claims,  including  trademark  dilution,  sale  of  counterfeit 
items, unfair competition, bad faith, tortious conduct, abuse 
of  process,  breach  of  contract,  fraud,  and  a  claim  for  com‐
pensation  under  the  Indiana  Crime  Victims  Act.  The  court 
also granted partial summary judgment to Muylle on Plain‐
tiffs’ trademark infringement claim, finding that for any use 
through  November  18,  2011,  Plaintiffs  had  impliedly  con‐
sented to Muylle’s using the marks. 
   Only three claims proceeded to trial: Plaintiffs’ claims of 
trademark  infringement  and  false  designation  of  origin  (for 
any use of the marks after November 18, 2011), and Muylle’s 
No. 15‐2088                                                           5 

abuse  of  process  counterclaim.  The  jury  returned  a  verdict 
for  Muylle  on  all  counts,  rejecting  Plaintiffs’  claims  and 
awarding Muylle $ 270,000 on his counterclaim. After Plain‐
tiffs  filed  their  appeal,  the  district  court  granted  Muylle’s 
motion  for  fees  under  the  Lanham  Act,  awarding 
$ 175,882.68. 
                           II. Discussion 
    Plaintiffs challenge fourteen rulings by the district court. 
Many of those challenges are wholly unsupported by devel‐
oped  argument  citing  the  record  and  supporting  authority, 
and are thus forfeited. See Long‐Gang Lin v. Holder, 630 F.3d 
536, 543 (7th Cir. 2010); Ajayi v. Aramark Business Serv’s, Inc., 
336  F.3d  520,  529  (7th  Cir.  2003)  (noting  that  an  appellant 
must  “identify  the  legal  issue,  raise  it  in  the  argument  sec‐
tion  of  her  brief,  and  support  her  argument  with  pertinent 
authority”).  Other  issues,  though  properly  presented,  are 
plainly  meritless  and  need  not  be  addressed.  Only  the  fol‐
lowing issues warrant discussion. 
   A.  Sanctions Order for Tardy Discovery Responses 
     Plaintiffs contend that the district court erred in sanction‐
ing  them  $  2,156  in  connection  with  their  June  2013  discov‐
ery  responses,  which  were  tardy  and  failed  to  provide  a 
damages itemization. They argue that the sanctions award is 
fatally inconsistent with a later ruling in which the court de‐
nied additional sanctions for Plaintiffs’ failing to provide the 
same  itemization;  the  court  denied  those  sanctions  on  the 
ground  that  Muylle  had  not  produced  the  financial  records 
necessary  for  Plaintiffs  to  itemize  their  damages.  In  Plain‐
tiffs’  view,  when  the  district  court  agreed  that  Muylle’s  fail‐
ure  to  produce  records  prevented  them  from  preparing  an 
6                                                        No. 15‐2088 

itemization, it undermined the basis for the earlier sanctions 
award. 
    We  review  a  trial  court’s  imposition  of  discovery  sanc‐
tions  for  abuse  of  discretion.  See  Scott  v.  Chuhak  &  Tecson, 
P.C., 725 F.3d 772, 778 (7th Cir. 2013); Maynard v. Nygren, 332 
F.3d  462,  467  (7th  Cir.  2003).  “Under  this  standard,  we  up‐
hold any exercise of the district court’s discretion that could 
be  considered  reasonable,  even  if  we  might  have  resolved 
the question differently.” Maynard, 332 F.3d at 467. “A party 
meets  its  burden  under  this  standard  only  when  it  is  clear 
that no reasonable person would agree with the trial court’s 
assessment  of  what  sanctions  are  appropriate.”  Scott,  725 
F.3d at 778 (internal quotation marks and alteration omitted). 
    The  district  court  did  not  abuse  its  discretion.  As  the 
magistrate  judge  explained,  sanctions  were  warranted  be‐
cause Plaintiffs’ discovery responses were late, albeit by one 
day.  Sanctions  for  missing  a  deadline  by  one  day  certainly 
are not mandatory, but neither are they prohibited given the 
wide latitude district courts have in such matters. See Flint v. 
City  of  Belvidere,  791  F.3d  764,  768  (7th  Cir.  2015)  (“[C]ase 
management depends on enforceable deadlines … . In man‐
aging their  caseloads, district  courts are entitled to—indeed 
they  must—enforce  deadlines.”)  (internal  quotation  marks 
omitted);  Raymond  v.  Ameritech  Corp.,  442  F.3d  600,  605  (7th 
Cir. 2006) (“Rule 6(b) … clearly gives courts both the authori‐
ty  to  establish  deadlines  and  the  discretion  to  enforce 
them.”); Shine v. Owens‐Ill., Inc., 979 F.2d 93, 96 (7th Cir. 1992) 
(“[J]udges must be able to enforce deadlines.”) (internal quo‐
tation marks omitted). Of course, sanctions must be reasona‐
ble,  and  a  heavy  sanction  such  as  dismissal  or  an  outsized 
monetary award might be unwarranted in response to minor 
No. 15‐2088                                                          7 

tardiness. See FM Indus. v. Citicorp Credit Servs., Inc., 614 F.3d 
335,  339  (7th  Cir.  2010)  (holding  unreasonable  an  $815  mil‐
lion  sanctions  request  for  missing  a  discovery  deadline  by 
one day). But the sanctions here were reasonable, consisting 
solely  of  the  costs  Muylle  incurred  related  to  the  sanctions 
motion. Thus, even though the district court later held Plain‐
tiffs’  failure  to  itemize  their  damages  to  be  reasonable,  the 
untimeliness of the June 2013 discovery responses provided 
a legitimate, independent ground for sanctions. This is par‐
ticularly  so  given  Plaintiffs’  dilatory  conduct  prior  to  the 
sanctions order; they had already missed multiple discovery 
deadlines,  causing  Muylle  to  file  a  motion  to  compel,  and 
they  had  been  sanctioned  once  before.  Against  this  back‐
drop,  it  was  not  unreasonable  for  the  district  court  to  con‐
clude that even a single day’s tardiness required some sanc‐
tion to deter future misbehavior. 
   B.  Implied Consent to Use the Wine & Canvas Marks 
   In  moving  for  summary  judgment  on  Plaintiffs’  trade‐
mark  infringement  claim,  Muylle  contended  that  from  Au‐
gust 2011 through November 18, 2011, Plaintiffs had granted 
him implied consent to use their marks. Citing Bobak Sausage 
Co. v. A & J Seven Bridges, Inc., 805 F. Supp. 2d 503 (N.D. Ill. 
2011),  Plaintiffs  responded  that  to  show  implied  consent, 
Muylle had to demonstrate that: “(1) the senior user actively 
represented it would not assert a right or claim; (2) the delay 
between  the  active  representation  and  the  assertion  of  the 
right  or  claim  was  not  excusable;  and  (3)  the  delay  caused 
the  defendant  undue  prejudice.”  Id.  at  512–13.  The  district 
court  disagreed,  reasoning  that  the  Seventh  Circuit  had  not 
adopted  the  second  and  third  requirements.  2014  WL 
4053928, at *8. And finding that Plaintiffs’ conduct—such as 
8                                                          No. 15‐2088 

aiding  Muylle  in  establishing  and  operating  the  Wine  & 
Canvas location in San Francisco—constituted an active rep‐
resentation  that  they  would  not  assert  a  claim,  the  district 
court held that Muylle had established implied consent and 
thus  granted  summary  judgment  for  all  trademark  in‐
fringement  claims  based  on  his  use  of  the  marks  from  Au‐
gust 2011 to November 18, 2011. Ibid. 
    Two  years  after  the  district  court  ruled,  in  Hyson  USA, 
Inc.  v.  Hyson  2U,  Ltd.,  821  F.3d  935,  941  (7th  Cir.  2016),  we 
adopted  the  three‐part  test  that  Plaintiffs  had  proposed  to 
the district court in this case. The district court’s understand‐
able failure to anticipate Hyson is of no moment, however, as 
Muylle  was  entitled  to  summary  judgment  on  implied  con‐
sent even under the correct standard. 
     As noted, it was clear around the time of Muylle’s August 
2011 launch in San Francisco that the parties disagreed over 
the  new  location’s  ownership  structure.  At  that  point,  it 
would  have  been  perfectly  reasonable  for  Plaintiffs  to  re‐
quire Muylle to cease using the Wine & Canvas marks until 
the  disputes  were  resolved.  Instead,  Plaintiffs  allowed 
Muylle  to  continue  using  the  marks  for  months.  That  delay 
is  inexcusable,  satisfying  the  second  part  of  the  three‐part 
test.  As  to  the  third,  undue  prejudice,  given  that  Muylle 
moved  across  the  country  to  start  the  San  Francisco  opera‐
tion  and  stayed  there  to  operate  it,  Plaintiffs’  failure  to 
promptly  assert  their  rights  prejudiced  him.  Accordingly, 
summary  judgment  would  have  been  appropriate  on  the 
implied consent issue even had the district court applied the 
Hyson framework. 
No. 15‐2088                                                           9 

    C.  Testimony Regarding Settlement Negotiations 
    Plaintiffs challenge the district court’s admission of testi‐
mony concerning a statement that Scott made to Muylle dur‐
ing  the  parties’  September  2012  settlement  discussions  re‐
garding  Plaintiffs’  trademark  claims.  Specifically,  Scott  said 
that  his  goal  was  to  “close  [Muylle’s]  door[]  or  [Scott’s]  ass‐
hole attorney would close [it] for [him].” Plaintiffs argue that 
testimony  regarding  the  statement  was  inadmissible  under 
Federal Rule of Evidence 408. 
    “This court reviews a district court’s interpretation of the 
Federal Rules of Evidence de novo but the district court’s de‐
cision  to  admit  evidence  for  abuse  of  discretion.”  United 
States  v.  Turner,  836  F.3d  849,  857  (7th  Cir.  2016).  Rule  408 
provides in pertinent part: 
    (a)  Prohibited  Uses.  Evidence  of  the  following  is  not 
    admissible—on  behalf  of  any  party—either  to  prove 
    or disprove the validity or amount of a disputed claim 
    or  to  impeach  by  a  prior  inconsistent  statement  or  a 
    contradiction: 
        (1)  furnishing,  promising,  or  offering—or  accept‐
        ing,  promising  to  accept,  or  offering  to  accept—a 
        valuable  consideration  in  compromising  or  at‐
        tempting to compromise the claim; and 
        (2)  conduct  or  a  statement  made  during  compro‐
        mise  negotiations  about  the  claim—except  when 
        offered  in  a  criminal  case  and  when  the  negotia‐
        tions related to a claim by a public office in the ex‐
        ercise  of  its  regulatory,  investigative,  or  enforce‐
        ment authority. 
10                                                        No. 15‐2088 

Although  statements  made  in  settlement  negotiations  are 
inadmissible to prove liability on the underlying claim, they 
may  be  admissible  for  other  purposes,  including  “to  show 
the  defendant’s  …  intent.”  Bankcard  Am.,  Inc.  v.  Universal 
Bancard Sys., 203 F.3d 477, 484 (7th Cir. 2000). 
     That is precisely what Muylle did here. Scott’s statement, 
made  in  the  context  of  settlement  negotiations  concerning 
Plaintiff’s claims against Muylle, were not offered to disprove 
liability on those claims, but rather to show Plaintiffs’ improp‐
er  intent  and  ulterior  motive  in  filing  their  lawsuit  for  the 
purpose of proving Muylle’s abuse of process counterclaim. 
See Watson v. Auto Advisors, Inc., 822 N.E.2d 1017, 1029 (Ind. 
App. 2005) (“Abuse of process has two elements: (1) ulterior 
purpose or motives; and (2) a willful act in the use of process 
not  proper  in  the  regular  conduct  of  the  proceeding.”)  (in‐
ternal quotation marks omitted). Under these circumstances, 
the testimony was not inadmissible. 
    This  conclusion  follows  from  the  text  of  Rule  408.  Para‐
graph  (a)  uses  the  term  “a  disputed  claim,”  not  “disputed 
claims” or “any claims.” Subparagraphs (1) and (2) of para‐
graph (a) likewise speak of “the” claim. The Rule’s use of the 
singular  term  “claim”  suggests  that  settlement  discussions 
concerning  a  specific  claim  are  excluded  from  evidence  to 
prove  liability  on  that  claim,  not  on  others.  That  is,  when  a 
settlement  discussion  concerns  Claim  A,  and  statements 
from  that  discussion  are  later  offered  to  prove  or  disprove 
liability  on  Claim  B,  Rule  408(a)  does  not  make  those  state‐
ments inadmissible. We do not expect such circumstances to 
arise  very  often,  as  settlement  discussions  usually  encom‐
pass  multiple  claims  all  at  once.  Here,  however,  there  is  no 
possibility that the settlement discussion, which occurred in 
No. 15‐2088                                                           11 

September 2012, addressed Muylle’s abuse of process claim, 
which was not filed until months later. 
    D.  Summary Judgment on the Unfair Competition 
        Claim 
    Plaintiffs challenge the district court’s grant of summary 
judgment  to  Muylle  on  their  state  law  unfair  competition 
claim.  Muylle’s  summary  judgment  motion  argued  that 
Plaintiffs had presented no evidence showing a likelihood of 
confusion  between  Muylle’s  marks  and  those  belonging  to 
Plaintiffs.  The  district  court  held  that  Plaintiffs  failed  to  ad‐
dress  that  argument  in  the  section  of  their  opposition  brief 
addressing the state law unfair competition claim and, citing 
Palmer  v.  Marion  County,  327  F.3d  588,  597  (7th  Cir.  2003), 
considered the claim abandoned. 2014 WL 4053928, at *13. 
    That  holding  was  in  error,  as  Plaintiffs’  argument  on 
their state law unfair competition claim incorporated by ref‐
erence  their  discussion  of  likelihood  of  confusion  from  the 
section of their brief addressing their Lanham Act trademark 
infringement  claim.  Indeed,  the  district  court  analyzed 
whether Plaintiffs had adduced sufficient evidence of likeli‐
hood of confusion in denying summary judgment to Muylle 
on  the  trademark  infringement  claim  for  the  period  follow‐
ing November 18, 2011. Id. at *9–11. Thus, the district  court 
should  not  have  granted  summary  judgment  to  Muylle  on 
Plaintiffs’ unfair competition claim. 
    Still,  Plaintiffs  are  not  entitled  to  reversal.  The  Lanham 
Act  trademark  infringement  claim  for  the  period  following 
November  18,  2011  went  to  the  jury  and  the  jury  found  for 
Muylle.  This  matters  because  analysis  of  trademark  in‐
fringement is essentially the same as analysis of Indiana un‐
12                                                          No. 15‐2088 

fair  competition  claims  where,  as  here,  the  state  law  claim 
rests  on  trademark  infringement.  See  Fortres  Grand  Corp.  v. 
Warner Bros. Entm’t, Inc., 763 F.3d 696, 700 n.4 (7th Cir. 2014) 
(“[A]ll  relevant  authority  we  have  found  analyzes  Indiana 
unfair  competition  claims  based  on  trademarks  the  same  as 
Lanham Act trademark claims, so we analyze all the claims 
together.”).  Thus,  if  the  unfair  competition  claim  had  been 
tried, the jury would have rejected it along with the federal 
trademark  infringement  claim.  See  Am.  Cas.  Co.  of  Reading, 
Pa.  v.  B.  Cianciolo,  Inc.,  987  F.2d  1302,  1306  (7th  Cir.  1993) 
(“Appellate courts should be slow to impute to juries a dis‐
regard of their duties, which implies that we should do what 
we can to save the verdict against the specter of inconsisten‐
cy.”)  (internal  quotation  marks  and  citation  omitted).  It  fol‐
lows  that there would be no point  to reversing the  grant  of 
summary judgment on the unfair competition claim and re‐
manding for trial. 
      E.  Lanham Act Attorney Fee Award 
    The district court awarded attorney fees to Muylle under 
the Lanham Act. 2015 WL 5513461 (S.D. Ind. Sept. 15, 2015). 
Plaintiffs seek reversal of that award on the ground that the 
award was entered after they had filed their notice of appeal. 
As a general rule, once a notice of appeal is filed, jurisdiction 
lies  in  the  appeals  court  and  not  in  the  district  court.  See 
Griggs  v.  Provident  Consumer  Discount  Co.,  459  U.S.  56,  58 
(1982);  United  States  v.  Ali,  619  F.3d  713,  722  (7th  Cir.  2010). 
There  are  several  exceptions  to  this  rule,  however,  and  we 
have  unequivocally  held  that  those  exceptions  include  mo‐
tions for attorney fees. See Terket v. Lund, 623 F.2d 29, 33 (7th 
Cir. 1980) (holding that a district court may award fees while 
the  merits  of  a  case  are  on  appeal);  see  also  Kusay  v.  United 
No. 15‐2088                                                             13 

States,  62  F.3d  192,  194  (7th  Cir.  1995)  (applying  Terket  to  a 
non‐fee issue that was not an “aspect[] of the case involved 
in the appeal”). 
     The district court’s order denying Plaintiffs’ motion to re‐
consider  the  attorney  fee  order  cited  Terket  and  Kusay  to 
support  its  exercise  of  jurisdiction  over  Muylle’s  motion. 
2015 WL 6554641, at *3 (S.D. Ind. Oct. 28, 2015). On appeal, 
Plaintiffs cite Kusay for the proposition that filing a notice of 
appeal divests the trial court of jurisdiction, but they inexpli‐
cably  fail  to  acknowledge  that  Kusay  describes  the  exception 
to the rule invoked by the district court. Nor do Plaintiffs at‐
tempt  to  distinguish  Kusay  and  Terket  or  argue  that  they 
were  wrongly  decided.  This  follows  an  unfortunate  pattern 
in  this  litigation;  as  the  district  court  noted,  Plaintiffs  “filed 
many  motions  to  reconsider  numerous  court  orders  simply 
to  reargue unaccepted  arguments.”  2015  WL  5513461,  at  *2. 
While a party may argue in good faith for the inapplicability, 
modification, or reversal of existing authority, it nonetheless 
has a duty to acknowledge and grapple with such authority. 
Pretending  the  authority  does  not  exist  in  hopes  that  the 
court will overlook it is never the appropriate course. 
                            III. Conclusion 
  For the foregoing reasons, the district court’s judgment is 
AFFIRMED.